


Exhibit 10.40

 

[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH PORTIONS BY IMCLONE SYSTEMS
INCORPORATED. THESE PORTIONS HAVE BEEN MARKED WITH TWO ASTERISKS ENCLOSED IN
BRACKETS (i.e. [**]). THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the “Settlement Agreement”), is
executed and entered on this day, December 7, 2007 (the “Execution Date”), by
and among AVENTIS PHARMACEUTICALS, INC., a corporation duly organized and
existing under the laws of the State of Delaware and having its principal office
at 55 Corporate Drive, Bridgewater, NJ 08807 (hereinafter collectively referred
to as “API”), AVENTIS, INC., a corporation duly organized and existing under the
laws of the State of Pennsylvania and having its principal office at 3711
Kennett Pike, Suite 200, Greenville, DE 19807, successor-in-interest to
RHONE-POULENC RORER INTERNATIONAL (HOLDINGS), INC., (hereinafter collectively
referred to as “AI”), and AVENTIS HOLDINGS INC., a corporation duly organized
and existing under the laws of the State of Delaware and having its principal
office at 3711 Kennett Pike, Suite 200, Greenville, DE 19807 (hereinafter
collectively referred to as “AHI”, and together with API and AI, collectively
referred to as “SANOFI”), IMCLONE SYSTEMS INCORPORATED, a corporation duly
organized under the laws of the STATE OF DELAWARE and having its principal
office at 180 Varick Street, New York, NY 10014 (hereinafter referred to as
“IMCLONE”), and YEDA RESEARCH AND DEVELOPMENT CO. LTD. a corporation duly
organized and existing under the laws of the State of Israel and having its
principal office at Rehovot, Israel (hereinafter referred to as “YEDA”).
(SANOFI, IMCLONE and YEDA are referred to herein individually as a “Party” and
collectively as the “Parties”).

 

WITNESSETH

 

WHEREAS, YEDA is the Plaintiff-Counter Defendant and IMCLONE and SANOFI are the
Defendants-Counter Claimants in the action entitled Yeda Research and
Development Company, Ltd. v. ImClone Systems, Inc. and Aventis
Pharmaceuticals, Inc.; Civil Action No. 03 cv 8484, in the United States
District Court for the Southern District of New York, with appeal 2007-1010-012
pending in the United States Court of Appeals for the Federal Circuit
(collectively, the “X Action”), IMCLONE is the Plaintiff-Counter Defendant and
YEDA is the Defendant-Counter Claimant in the action entitled ImClone Systems
Inc. v. Yeda Research and Development Co., Ltd., Civil Action No. 06 cv 7190,
pending in the United States District Court for the Southern District of New
York (the “Y Action” collectively together with the X Action, the “U.S.
Litigation”), YEDA is the Plaintiff and Aventis Holdings Inc. is the Defendant
in the actions entitled Yeda Research and Development Company, Ltd. v. Aventis
Holdings, Inc., File Nos. N 7/2005, N 18/2005 and N 19/2005, each pending in
Austria (the “Austrian Actions”), YEDA has asserted a patent office entitlement
action in the United Kingdom against Rhone-Poulenc Rorer International
(Holdings) Inc., entitled In the matter of European Patent No. EP (UK) 0 667 165
B 1 in the name of Rhone Poulenc Rorer International (Holdings) Inc.

 

--------------------------------------------------------------------------------


 

and a reference under s 37 (1) (the “UK Action”), YEDA is the Plaintiff in two
actions pending in Munich District Court I (File No. 21 O 12091/06) and Federal
Court of Justice (no file number to date) against Aventis Holdings Inc. and
Rhone-Poulenc Rorer International (Holdings), Inc. respectively, each with
ImClone Systems Inc. as intervener (the “German Actions”), YEDA is the Plaintiff
and Rhone-Poulenc Rorer International (Holdings) Inc, Aventis Holdings Inc. and
IMCLONE are Defendants in an action pending in the Paris First Instance Court
under Docket No. 07/12587 (the “French Action,” collectively together with the
U.S. Litigation, Austrian Actions, UK Actions and German Actions, “All
Litigation Matters”).

 

WHEREAS, the Parties now wish to resolve all existing and potential claims and
outstanding obligations in connection with All Litigation Matters and desire to
settle All Litigation Matters on the terms stated herein, without any admission
of liability or wrongdoing, in order to avoid the time and expense of continuing
to litigate All Litigation Matters.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties hereby agree as follows:

 

1.             Closing.  Upon the completion of the payments required under
Sections 5(a) and (b), this Settlement Agreement shall become effective, such
date being the “Closing Date” hereunder.

 

2.             Correction of Inventorship; Confirmation and Transfer of
Ownership.

 

(a)           SANOFI and IMCLONE shall withdraw their pending appeal in the X
Action and will cooperate with YEDA in the implementation of: (i) the naming of
Drs. Michael Sela, Esther Hurwitz and Esther Aboud-Pirak (the “Weizmann
Inventors”) as inventors on United States Patent No. 6,217,866 (the “‘866
Patent”) and the removal of George A. Ricca, Christopher Cheadle, Victoria J.
South and Joseph Schlessinger as inventors on the ‘866 Patent; (ii) the
amendment of the ‘866 Patent to remove Francoise Bellot, Richard Kris and David
Givol as inventors thereof; (iii) the consequential one hundred percent (100%)
ownership of all right, title and interest in and to the ‘866 Patent by YEDA;
and (iv) unopposed intervention by SANOFI in the Y Action for the limited
purpose of enforcing this Settlement Agreement and the request to the court in
the Y Action for a stipulated order of dismissal with prejudice.

 

(b)                                 From and after the Closing Date, SANOFI and
YEDA shall [**] ownership interest in each of the patents, patent applications,
supplemental protection certificates and applications for supplemental
protection certificates listed on Schedule 1 and any other non-U.S. patents and
patent applications that claim priority to any one or more of the patent
applications for the ‘866 Patent (the “Non-U.S. Patents” and, collectively with
the ‘866 Patent, “All Patents”), and each shall make whatever transfers to the
other that may be required to effectuate such ownership.

 

(c)                                  From and after the Closing Date, the
Parties shall execute and jointly seek entry of stipulated consent judgments or
orders from the relevant patent office (or equivalent judicial orders or
consents) that (i) name YEDA the owner of [**] interest in all rights and title
in

 

Confidential Treatment has been requested with respect to certain portions.

 

2

--------------------------------------------------------------------------------


 

all Non-U.S. Patents, (ii) name inventors designated by YEDA as inventors on
each of the Non-U.S. Patents, (iii) are consistent with continuing to have
Joseph Schlessinger as inventor on each of the Non-U.S. Patents, (iv) remove
George A. Ricca, Christopher Cheadle, Victoria J. South, Francoise Bellot,
Richard Kris and David Givol as inventors on the Non-U.S. Patents to the extent
permitted by the laws of each country involved and (v) dismiss with prejudice
all other claims and counterclaims in All Litigation Matters.

 

(d)           SANOFI and IMCLONE shall not contest (i) the rights granted under
All Patents by YEDA in the License Agreement between YEDA and Amgen Inc.
(“Amgen”) and the Patent License Agreement between YEDA and Merck KGaA
(“Merck”), as such agreements exist as of the Execution Date, or (ii) such
grants of such rights by YEDA. YEDA shall be entitled to retain for its own
benefit and disposition all payments made and to be made under those agreements
without any duty of accounting whatsoever.

 

(e)           From and after the Closing Date, SANOFI and IMCLONE consent and
agree that YEDA shall have the free right to dispose of, encumber or mortgage
its interest in any or all All Patents either in whole or in part, and shall
also have the free right to grant licenses under any or all All Patents that are
either exclusive or nonexclusive (subject, however, to the licenses granted to
IMCLONE in Paragraph 4 as well as any sublicenses granted thereunder, including
the IMCLONE-BMS Agreement and the IMCLONE-Merck Agreement) without the need to
obtain further consent of SANOFI or IMCLONE. From and after the Closing Date,
all prosecution, maintenance (including defending oppositions brought by third
parties) and enforcement activities with respect to All Patents shall be in the
sole discretion of YEDA and YEDA shall be entitled to retain all recoveries
achieved in connection therewith; provided however to the extent BMS has rights
of enforcement under the IMCLONE-BMS Agreement to the extent relating to
Erbitux®, BMS shall have the right to exercise such rights; provided further
that YEDA shall use all commercially reasonable efforts to prosecute patent
applications and extensions and reissues of issued patents within the All
Patents. IMCLONE, SANOFI and YEDA shall reasonably cooperate with one another to
seek SPCs and patent term extensions with respect to All Patents.

 

(f)            SANOFI agrees that although it is a co-owner of the Non-U.S.
Patents, from and after the Closing Date it will not exploit in any fashion the
Non-U.S. Patents other than SANOFI’s license with IMCLONE and subject to any
separate agreement entered into between YEDA and SANOFI.

 

3.             Concession of Validity, Enforceability and Infringement.

 

(a)           IMCLONE and SANOFI irrevocably consent and agree that: (i) the
‘866 Patent is valid and enforceable; and (ii) [**]  IMCLONE and SANOFI further
irrevocably consent and agree that: (A) the Non-U.S. Patents are valid and
enforceable; and (B) [**]  IMCLONE and SANOFI acknowledge that YEDA is waiving
its claims for damages in the Y Action and other All Litigation Matters and any
other claims it may have for damages of any type on any theory on account of
both past and future activities of IMCLONE and SANOFI and as such the foregoing
acknowledgment is binding and irrevocable regardless of any determination with
respect to the ‘866 Patent or the Non-U.S. Patents in any other or subsequent
matter. For avoidance of doubt, neither SANOFI nor IMCLONE is making any
warranty or any

 

Confidential Treatment has been requested with respect to certain portions.

 

3

--------------------------------------------------------------------------------


 

covenant with respect to the validity or enforceability of any of the All
Patents and shall have no cause of action in case any of those patents is
invalidated through no act of SANOFI or IMCLONE.

 

(b)           IMCLONE and SANOFI are hereby enjoined and restrained from
challenging the validity or enforceability of any or all All Patents and from
supporting or assisting others in challenging such validity or enforceability,
and consent to such injunction and restraint.

 

4.             Patent License.

 

(a)                                  Subject to the rights previously granted by
YEDA to Merck outside the U.S. relating to Erbitux® and worldwide relating to
EMD72000, in each case pursuant to the Merck Agreement, but in any event not
with respect to IMC-11F8: YEDA hereby grants to IMCLONE from and after the
Closing Date an exclusive license for monetary consideration, with the right to
sublicense [**] (in accordance with the terms set forth in Paragraph 4(b)),
under All Patents to make, have made, use, sell, offer for sale and import
cetuximab (IMC-C225) (“Erbitux®”), IMC-11F8 and all product incorporating the
humanized antibody of Merck, EMD72000 (“EMD72000”), (collectively referred to as
“Licensed Products”), but in any event Licensed Products shall not include
panitumumab (Vectibix®), nimotuzumab or HuMax-EGFr, which license shall be
worldwide for Erbitux®” and IMC-11F8, and only outside the United States and
Canada for EMD72000.

 

(b)                                 IMCLONE shall have the right to grant
sublicenses under All Patents solely with respect to Licensed Products
(“Sublicenses”), provided that each Sublicense granted by IMCLONE shall contain
terms set forth on Exhibit A and shall extend to YEDA auditing rights of the
sublicensee consistent with those contained in Paragraph 5(j). Within thirty
(30) days after execution of each Sublicense, IMCLONE shall notify YEDA of the
existence of such Sublicense together with providing a redacted version of the
Sublicense, with such redactions having been made in such a manner as to permit
YEDA to ascertain payments due to it, the identity of the sublicensee, the
identity of the Licensed Product and compliance with the sublicensing terms and
conditions set forth in this Paragraph 4(b). In the event of an audit pursuant
to Paragraph 5(j), IMCLONE shall also make available to YEDA on a confidential
basis an unredacted copy of each such Sublicense. IMCLONE shall remain
responsible for the full and complete performance of all of IMCLONE’s
obligations and duties under this Settlement Agreement as well as those of any
sublicensees of IMCLONE, whose actions under each Sublicense shall be deemed to
be those of IMCLONE, and whose default under the Sublicense shall not relieve
IMCLONE of any obligations under this Settlement Agreement. Notwithstanding the
foregoing, this subsection (b) shall not apply with respect to the IMCLONE-BMS
Agreement or the IMCLONE-Merck Agreement or any of the sublicences granted
thereunder.

 

(c)                                  YEDA shall not contest (i) the rights
granted under All Patents for Licensed Products (A) by IMCLONE in the
Development, Promotion, Distribution & Supply Agreement (the “IMCLONE-BMS
Agreement”) among E.R. Squibb & Sons, LLC, Bristol-Myers Squibb Company
(collectively, “BMS”) and IMCLONE, and the Development and License Agreement
(the “IMCLONE-Merck Agreement”) between IMCLONE and Merck, (B)

 

Confidential Treatment has been requested with respect to certain portions.

 

4

--------------------------------------------------------------------------------


 

all further sublicenses granted under such agreements, and (C) such grants of
such rights by IMCLONE, and that as a consequence, BMS and Merck have the rights
under All Patents that are provided under those agreements. In no event shall
BMS or Merck have rights as sublicensees of IMCLONE broader than the rights
granted to IMCLONE under Paragraph 4(a).

 

5.             Settlement Payments.

 

(a)           On or before December 10, 2007, IMCLONE shall pay YEDA by wire
transfer to the account listed below in Paragraph 5(g), a single lump sum
payment of Sixty Million United States Dollars (US$60,000,000).

 

(b)           On or before December 14, 2007, SANOFI will pay YEDA by wire
transfer to the account listed below in Paragraph 5(g), a single lump sum
payment of Sixty Million United States Dollars (US$60,000,000).

 

(c)           Contingent Payment Obligation.  During the Contingent Payment
Term, IMCLONE shall pay to YEDA contingent payment amounts based on the
following rates for Net Sales (as defined below) of Licensed Products by IMCLONE
or its sublicensees and other amounts received in connection with Licensed
Products, on a country-by-country basis:

 

(i)            for Erbitux®, a rate of [**] on Net Sales of Erbitux® in the U.S.
(including its territories and possessions) and Canada and [**] on Net Sales of
Erbitux® outside the U.S. and Canada;

 

(ii)           for IMC-11F8, [**]; and

 

(iii)          for EMD72000, [**].

 

The Parties acknowledge that it would be impractical to calculate contingent
payments based solely on sales of Licensed Products that are used in connection
with anti-neoplastic agents and as such for convenience have adopted a
contingent payment arrangement based on sales of all Licensed Products, whether
or not sold in connection with or instructed for use in connection with
anti-neoplastic agents. They agree and acknowledge that the above contingent
payments have been reduced with the intent to reflect the value of All Patent
Rights and are not an attempt to collect contingent payments for activities not
covered by All Patent Rights.

 

For purposes of this Settlement Agreement, “Net Sales” with respect to
particular Licensed Product(s), shall mean [**]

 

(d)           Contingent Payment Term.  IMCLONE’s obligation to pay contingent
payments on Net Sales of Licensed Products shall commence around the world on
October 1, 2007, and shall expire in the United States and its territories and
possessions and Canada on January 17, 2017 (however, in the event there is a
patent extension of the ‘866 Patent, such date shall expire in the United States
and its territories and possessions and Canada on February 12, 2018) and
everywhere else in the world on September 15, 2014 (the “Contingent Payment
Term”).

 

Confidential Treatment has been requested with respect to certain portions.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Contingent Payments.  During the Contingent
Payment Term, IMCLONE shall prepare and deliver to YEDA:

 

(i)            within sixty (60) days of the end of each calendar quarter, a
report broken down by country of sale, currency and identity of seller (i.e.,
either IMCLONE or its sublicensee) that: (a) lists gross and net sales of each
Licensed Product; and (b) details any deductions included in the calculation of
Net Sales in accordance with the breakdown of deductions set forth in Paragraph
5(c); and

 

(ii)           within thirty (30) days after a request from YEDA, complete
copies of any contingent payment reports or records submitted to IMCLONE by its
sublicensees with respect to Licensed Products.

 

The relevant payments shall be made at the same time as the aforedescribed
report in subsection (e)(i) above. Interest shall accrue on payments made more
than sixty (60) days after such payments were due. Such interest will be
calculated using an arithmetic average of the daily fixings for the three-month
London InterBank Offering Rate (LIBOR) as reported by the British Bankers
Association for the calendar quarters in which the payments were due plus [**].
IMCLONE shall use reasonable efforts in detailing the breakdown of deductions,
provided, however, that the mischaracterization of any deduction(s) shall not
affect IMCLONE’s right to claim such deduction(s) in accordance with the
definition of Net Sales hereunder.

 

(f)            The payments set forth in Paragraphs 5(a)-5(c) will be net
amounts and not subject to withholding or offset of any kind.

 

(g)           YEDA bank account for payments:

 

Bank Name:

[**]

Name on Account:

Yeda Research and Development Co. Ltd.

[**]

 

(h)           U.S. Dollars.  All payments to be made under this Settlement
Agreement shall be made in United States Dollars by wire transfer as designated
by YEDA, or by such other method as YEDA shall reasonably notify IMCLONE from
time to time.

 

(i)            Currency Conversion. Net Sales received in currencies other than
U.S. dollars shall be converted into the U.S. dollar equivalent using an
arithmetic average rate of exchange for buying funds as reported in Bloomberg
Professional, a service of Bloomberg L.P., for the calendar quarter in which
such Net Sales were made, or in the event Bloomberg Professional is not
available then the Wall Street Journal for the currency of the country in which
the sale is made.

 

Confidential Treatment has been requested with respect to certain portions.

 

6

--------------------------------------------------------------------------------


 

(j)            IMCLONE and its affiliates to which IMCLONE grants a Sublicense
under this Settlement Agreement shall keep complete and accurate records of the
underlying revenue and expense data relating to the calculations of Net Sales
and payments required by Paragraph 5(e) for no less than [**] years after the
relevant sales occurred. YEDA shall have the right, once annually at its own
expense, to review any such accounting records of IMCLONE (including, without
limitation, unredacted copies of each Sublicense) in a single location upon
reasonable notice (which shall be no less than twenty (20) days prior written
notice) and during regular business hours and under obligations of strict
confidence, for the sole purpose of verifying the basis and accuracy of payments
made under Paragraph 5(e). Should such inspection lead to the discovery of a
discrepancy to YEDA’s detriment in an annual period, IMCLONE shall pay the
amount of the discrepancy, and in the event of an overpayment, IMCLONE shall
have the right to apply such overpayment against future payments due hereunder
to YEDA or, if there is no such future payment obligation of IMCLONE, then YEDA
shall promptly refund the amount of such overpayment to IMCLONE. YEDA shall pay
the full cost of the inspection unless the validated discrepancy for any period
audited is, to YEDA’s detriment, greater than [**] of the total amount due to be
paid to YEDA for the period audited, in which case IMCLONE shall pay the full
cost of such inspection and interest on the amount due in excess of the amount
actually paid. Interest will be calculated using an arithmetic average of the
daily fixings for the three-month London InterBank Offering Rate (LIBOR) as
reported by the British Bankers Association for the calendar quarters in which
the payments were due plus [**]. YEDA shall further have the right to cause
IMCLONE to exercise its right to audit royalty payments to be made by
sublicensees with respect to Licensed Products. YEDA shall pay the full cost of
the audit so caused unless the discrepancy for any period audited is greater
than [**] of the total amount due to be paid to IMCLONE for the period audited,
in which case the sublicensee or IMCLONE shall pay the full cost of such
inspection and interest on the amount due in excess of the amount actually paid.
Within fifteen (15) days after receiving such report from the entity conducting
the audit (whether or not at the request of YEDA), IMCLONE will provide YEDA a
complete copy of any final audit report obtained from auditing IMCLONE’s
sublicensees. For the avoidance of doubt, the delivery of any such report to
YEDA shall not constitute a waiver of any right or privilege of IMCLONE and/or
its representatives.

 

6.                                       Immediate Stay;  Dismissal of All
Litigation Matters.  As of the Execution Date, the Parties shall jointly through
their respective counsel execute and file such documents as necessary to
immediately stay All Litigation Matters.  Within five (5) business days after
the settlement payments are made in accordance with Paragraphs 5(a) and
5(b) above, the Parties shall jointly through their respective counsel:
(a) execute and file papers to withdraw the pending appeal in the X Action;
(b) cause SANOFI to intervene in the Y Action on consent for the limited purpose
of enforcing this Settlement Agreement; (c) execute and file stipulated orders
of dismissal and final decision that dismiss and finally resolve the Y Action
with prejudice and without costs to any Party, where such stipulated orders
shall also provide that the Southern District of New York will retain
jurisdiction over the Parties and the subject matter of All Litigation Matters
in order to enforce the terms of this Settlement Agreement if necessary and that
this Settlement Agreement is a binding obligation of each Party hereto; and
(d) execute and file appropriate documents for each jurisdiction outside of the
United States where there is ongoing litigation under any of the All Litigation
Matters, to discontinue such litigation and enter judgment by consent without
costs to any Party, except that the foregoing dismissal and the following
releases shall not prejudice YEDA’s right to recover its legal costs in the UK
Action.

 

Confidential Treatment has been requested with respect to certain portions.

 

7

--------------------------------------------------------------------------------


 

7.             Release by YEDA.  Effective as of the Closing Date, under this
Settlement Agreement, YEDA hereby forever releases and fully discharges each of
IMCLONE and SANOFI, as well as each of their affiliates and with respect to
IMCLONE, BMS and Merck (in their capacity as sublicensees of IMCLONE), and each
of their respective successors and assigns, and the present or former officers,
directors, agents, and employees of any of them (in their capacities as such)
(collectively, the “YEDA-Released Parties”) from any and all actions, causes of
action, suits, debts due, sums of monies, covenants, contracts, controversies,
agreements, promises, trespasses, damages, judgments, claims, demands
whatsoever, in law or in equity, whether in tort or contract or otherwise, known
or unknown, suspected or unsuspected, which YEDA , as well as each of its
affiliates (including, for the avoidance of doubt, the Weizmann Institute of
Science (the “Institute”)) and their successors and assigns or, to the extent
YEDA has the power to grant releases hereunder, their present or former
officers, directors, partners, members or employees, in their capacities as
such, ever had or now has against any of the YEDA-Released Parties for, upon, or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the Effective Date arising under or relating in any way to (i) All
Litigation Matters (or the facts asserted in such All Litigation Matters by the
Parties therein) or (ii) any of the All Patents.  For the avoidance of doubt,
YEDA does not release Merck in any regard with respect to the Patent License
Agreement between Merck and YEDA.  YEDA shall fully indemnify and hold harmless
the YEDA-Released Parties against any such claim except with respect to any
claim by Joseph Schlessinger, Francoise Bellot, Richard Kris and David Givol.

 

8.             Release by IMCLONE.  Effective as of the Closing Date, under this
Settlement Agreement, IMCLONE hereby fully and forever releases and fully
discharges each of YEDA and SANOFI, as well as, each of their affiliates and
with respect to YEDA, Merck and Amgen (in their capacity as sublicensees of
YEDA) and each of their respective successors, and assigns, and the present or
former officers, directors, agents, and employees of any of them (in their
capacities as such) (including, with respect to YEDA and for the avoidance of
doubt, the Institute and Weizmann Inventors) (collectively, the “IMCLONE
Released Parties”) from any and all claims, causes of action, suits, debts due,
sums of monies, covenants, contracts, controversies, agreements, promises,
trespasses, damages, judgments, claims, demands whatsoever, in law or equity,
whether in tort or contract or otherwise, known or unknown, suspected or
unsuspected, which IMCLONE, as well as each of its affiliates, or their present
or former officers, directors, partners, members, employees, successors and
assigns, in their capacities as such, ever had or now has against any of the
IMCLONE Released Parties for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the Effective Date arising under
or relating in any way to (i) All Litigation Matters (or the facts asserted in
such All Litigation Matters by the Parties therein) or (ii) any of the All
Patents.  For the avoidance of doubt, IMCLONE does not release Merck in any
regard with respect to the IMCLONE-Merck Agreement.

 

9.             Release by SANOFI.  Effective as of the Closing Date, under this
Settlement Agreement, SANOFI hereby fully and forever releases and fully
discharges each of YEDA and IMCLONE, as well as, each of their affiliates and
with respect to IMCLONE, BMS and Merck (in their capacity as sublicensees of
IMCLONE) and with respect to YEDA, Merck and Amgen (in their capacity as
sublicensees of YEDA) and each of their respective successors, and assigns, and
the present or former officers, directors, agents, and employees of any of them
(in their

 

Confidential Treatment has been requested with respect to certain portions.

 

8

--------------------------------------------------------------------------------


 

capacities as such) (including, with respect to YEDA and for the avoidance of
doubt, the Institute and Weizmann Inventors) (collectively, the “SANOFI Released
Parties”) from any and all claims, causes of action, suits, debts due, sums of
monies, covenants, contracts, controversies, agreements, promises, trespasses,
damages, judgments, claims, demands whatsoever, in law or equity, whether in
tort or contract or otherwise, known or unknown, suspected or unsuspected, which
SANOFI, as well as each of its affiliates, or their present or former officers,
directors, partners, members, employees, successors and assigns, in their
capacities as such, ever had or now has against any of the SANOFI Released
Parties for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the Effective Date arising under or relating in
any way to (i) All Litigation Matters (or the facts asserted in such All
Litigation Matters by the Parties therein) or (ii) any of the All Patents.

 

10.           Release of Future Obligations.  Nothing in Paragraphs 7-9
(inclusive) shall operate as a release of the Parties’ obligations or covenants
under this Settlement Agreement, or with respect to any agreements signed by or
among the Parties contemporaneously herewith.

 

11.           No Admission of Wrongdoing.  The Parties expressly acknowledge
that this Settlement Agreement represents a settlement of disputed rights and
claims.  Nothing in the terms of this Settlement Agreement or in its execution
shall be construed as an admission of liability or wrongdoing as to any matter
by the Parties hereto.  IMCLONE and SANOFI affirmatively deny the allegations of
the other Parties with respect to the X Action, and YEDA affirmatively denies
the allegations of the other Parties with respect to the X Action.  YEDA
affirmatively denies the allegations of the other Parties with respect to the Y
Action, and IMCLONE affirmatively denies the allegations of the other Parties
with respect to the Y Action.

 

12.           Confidentiality.  Without limiting the Parties’ obligations under
the Protective Order endorsed by Judge Buchwald on June 29, 2004 in the X
Action, the Stipulation and Order Regarding the Use of Confidential Information
endorsed by Judge Buchwald on September 6, 2007 in the X Action or the
Protective Order endorsed by Judge Buchwald on July 24, 2007 in the Y Action,
any non-public technical or business related information or materials which any
Party hereto may disclose to any other shall be treated as confidential to the
extent permitted by law.  Written confidential information shall be identified
as confidential information.  Non-written confidential information shall be
reduced to writing and identified as confidential information by the disclosing
Party within forty-five (45) days of disclosure.  Confidential information and
materials shall be maintained in confidence by the receiving Parties and shall
not be disclosed to any third party without prior written consent of the
disclosing Party, other than as contemplated by the terms of this Settlement
Agreement.  This obligation of confidentiality shall not apply to information
which:

 

(a)           is publicly known prior to the disclosure through no fault of the
receiving Parties;

 

(b)           becomes publicly known subsequent to disclosure through no fault
of the receiving Parties;

 

(c)           is lawfully disclosed to the receiving Parties by a third party
who is not obligated to retain such information in confidence;

 

Confidential Treatment has been requested with respect to certain portions.

 

9

--------------------------------------------------------------------------------


 

(d)           is in the receiving Parties’ possession prior to disclosure as
shown by reasonable proof; or

 

(e)           lawfully becomes publicly known following disclosure to a
government patent agency in connection with the prosecution of any All Patent or
a regulatory agency responsible for the approval of therapeutic products.

 

If any subpoena or court order shall require the disclosure of confidential
information by way of document production and/or testimony, each Party shall
give the Party whose confidential information is at issue and its attorneys
reasonable and practicable prior written notice such that the noticed Party has
an opportunity to intervene and oppose the disclosure of such confidential
information.  The Parties agree to take all reasonable measures to ensure that
any confidential information sought by any subpoena or court order is kept
confidential until the objecting Party’s opposition to the disclosure is
considered and resolved by the Court or other relevant governing authority. 
This provision shall survive expiration, termination and/or satisfaction of the
terms of this Settlement Agreement.  Nothing herein shall preclude the Parties
from disclosing such information as required by law or to their officers,
directors, accountants and/or tax advisors, sublicensees or other agents, on a
need-to-know basis, provided such persons comply with the confidentiality
requirements of this Settlement Agreement.  Except as permitted herein, the
Parties shall not offer in evidence or in any way refer to in any civil,
criminal, administrative or other action or proceeding, any of the confidential
information other than as may be necessary to consummate or enforce this
Settlement Agreement.

 

13.           Representations, Warranties and Covenants of the Parties.  The
Parties hereby represent, warrant and agree, as of the Closing Date, as follows:

 

(a)           YEDA represents and warrants that it has granted no licenses under
All Patents that would preclude or restrict the license granted in Paragraph 4
above.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS PARAGRAPH 13(a), NOTHING IN
THIS SETTLEMENT AGREEMENT SHALL BE CONSTRUED AS:

 

(i)            A WARRANTY OR REPRESENTATION BY YEDA AS TO THE VALIDITY OR SCOPE
OF ANY PATENT OR APPLICATION THEREFOR;

 

(ii)           A WARRANTY OR REPRESENTATION THAT ANY MANUFACTURE, SALE, USE OR
OTHER DISPOSITION OF LICENSED PRODUCTS HEREUNDER WILL BE FREE FROM INFRINGEMENT
OF PATENTS AND APPLICATIONS THEREFOR OTHER THAN THOSE UNDER WHICH LICENSES,
RIGHTS AND PRIVILEGES HAVE BEEN GRANTED;

 

(iii)          AN AGREEMENT TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT OR CONFERRING ANY RIGHT TO BRING OR PROSECUTE ACTIONS
OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT;

 

Confidential Treatment has been requested with respect to certain portions.

 

10

--------------------------------------------------------------------------------


 

(iv)          CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE, UPON ANY PARTY
LICENSED HEREUNDER, ANY LICENSE, RIGHT OR PRIVILEGE UNDER ANY PATENT OR
APPLICATIONS THEREFOR EXCEPT THE LICENSES, RIGHTS AND PRIVILEGES EXPRESSLY
GRANTED HEREUNDER; OR

 

(v)           AN OBLIGATION TO FURNISH ANY TECHNICAL INFORMATION OR KNOW-HOW.

 

(b)           Each Party represents and warrants that it has relied upon its own
judgment and that of its own legal counsel regarding the proper, complete, and
agreed-upon consideration for, and the terms and provisions of, this Settlement
Agreement and that no Party has relied on any representation or warranty
(express or implied) made by any other Party or any of its agents, employees or
legal counsel, other than as expressly set forth in this Settlement Agreement,
in entering into this Settlement Agreement.

 

(c)           This Settlement Agreement has been duly executed and delivered on
behalf of each Party and constitutes a legal, valid and binding obligation of
each Party and is enforceable against it in accordance with its terms subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity.

 

14.           Indemnification and Limitation of Liability.

 

(a)           Indemnification by IMCLONE.  IMCLONE hereby agrees to defend, hold
harmless and indemnify YEDA, the Institute and their affiliates, directors,
officers and employees and the YEDA inventors of the All Patents (such inventors
being referred to as the “YEDA Inventors,” and all the foregoing persons being
referred to collectively as the “YEDA Indemnitees”) from and against any and all
claims, demands, liabilities, costs, fees, damages, expenses and/or losses,
including without limitation, reasonable legal costs, expenses and attorneys’
fees for outside counsel (collectively, “Losses”) resulting directly or
indirectly from claims, suits, actions or demands by any person or entity
arising out of IMCLONE’s or its sublicensee’s making, using, selling, offering
for sale and/or importing Licensed Products and/or the granting of Sublicenses.

 

(b)           Disclaimer of Liability.  In no event shall any of the YEDA
Indemnitees be liable for any Losses caused to or suffered by any person or
entity (including IMCLONE or any sublicensee) that directly or indirectly arise
out of or result from (i) claims of infringement of the patents of any third
party as a result of IMCLONE’s practice of All Patents; (ii) making, using,
selling, offering for sale and/or importing of Licensed Products by IMCLONE or
any sublicensee; (iii) the grant by IMCLONE of any Sublicense; or (iv) the use
by any customer of the Licensed Products manufactured or sold by or on behalf of
IMCLONE or any of its sublicensees; provided, however, YEDA Indemnitees shall
not be released from liability pursuant to this Paragraph 14(b) to the extent
any such Losses arise out of or result from the gross negligence or willful
misconduct of YEDA or any of the YEDA Indemnitees.

 

Confidential Treatment has been requested with respect to certain portions.

 

11

--------------------------------------------------------------------------------

 

(c)           Insurance.  Within thirty (30) days after the Closing Date,
IMCLONE shall at its own expense procure and maintain during the entire period
that the license under Paragraph 4 is in force in any country, plus an
additional period of seven (7) years, an insurance policy/policies (including
products liability and general liability insurance) adequate to cover its
obligations hereunder and which is/are consistent with normal business practices
of prudent companies similarly situated. Such insurance shall include a waiver
of subrogation in favor of the Yeda Indemnitees, to the extent Yeda is not
liable for any Losses under Paragraph 14(b). Upon request by YEDA, IMCLONE shall
provide certificates of insurance evidencing the insurance policies and
additional insured status as required under this Settlement Agreement.

 

(d)           Separate Obligations.  No obligation of either IMCLONE or SANOFI
is a joint obligation and the breach by any one of them shall not be considered
a breach by the other; IMCLONE and SANOFI are each responsible only for their
own commitments.  For the avoidance of doubt, the release of SANOFI by YEDA is
not dependent or conditional on IMCLONE’s performance under this Settlement
Agreement or its license with YEDA. With respect to the license rights granted
IMCLONE by YEDA and the financial and other terms and conditions set forth in
this Settlement Agreement relating thereto, IMCLONE and YEDA shall have the
right to modify or amend (or consent to modification or amendment of) or
terminate any and all such rights, terms and conditions as IMCLONE and YEDA may
agree from time to time in writing without any notice to or obtaining the
consent of SANOFI.

 

15.           Publicity.  The Parties agree that no publicity release or
announcement to third parties concerning the provisions contemplated herein will
be issued without the advance written consent of the other Parties.
Notwithstanding anything in this Paragraph, and Paragraph 12 to the contrary,
each Party may make filings or disclosures that are required by applicable laws
(as determined to be so required by outside counsel for the disclosing Party),
including filings or disclosures required by or to the Securities and Exchange
Commission (and any other applicable securities exchanges) that discuss the
subject matter of this Settlement Agreement or otherwise make reference to other
Parties consistent with the terms of this Settlement Agreement; provided,
however, that such disclosing Party provides the other Parties with no less than
five (5) business days (except any filings with the Securities and Exchange
Commission which require filing within a period less than (5) business days) to
review and comment on such filings, or the relevant portions thereof, pertaining
to the provisions contemplated herein, and the other Parties do not unreasonably
reject the incorporation of such comments into such filings; provided further,
however, that the disclosing Party will agree to make a confidential treatment
request with the Securities and Exchange Commission in order to request the
redaction of any confidential information of the other Parties that, in the
opinion of such disclosing Party’s outside counsel, is not required by
applicable laws from such filings or disclosures; provided further, however,
that, the disclosing Party will use commercially reasonable efforts to obtain
confidential treatment by such security exchanges with respect thereto; provided
further, however, that IMCLONE shall be authorized to release the press release
attached hereto as Exhibit B upon the execution of this Settlement Agreement. In
addition, YEDA may, in its sole discretion, disclose this Settlement Agreement
with financial terms redacted to current or prospective licensees under All
Patents under the same terms of confidentiality as provided for hereunder.

 

Confidential Treatment has been requested with respect to certain portions.

 

12

--------------------------------------------------------------------------------


 

16.           Attorneys’ Fees and Costs.  Except to the extent provided in
Paragraph 6 above, the Parties shall bear their own respective attorneys’ fees
and costs.

 

17.           Entire Agreement.  This Settlement Agreement and the stipulations
of dismissals filed by the Parties in connection herewith, constitutes the
entire, complete and integrated agreement and understanding made among the three
Parties hereto regarding the subject matter hereof.  Any other express or
implied agreements and understandings among the three Parties hereto, either
oral or written, with regard to the subject matter hereof, are superseded by the
terms of this Settlement Agreement, along with the stipulations of dismissals
filed by the Parties in connection herewith. The Parties shall confirm the
accuracy of Schedules 1 and 2 within ten (10) days following the Execution Date.

 

18.           Force Majeure.  No Party shall be responsible or liable to the
other for failure or delay in performance of this Settlement Agreement due to
any war, fire, accident or other casualty or any changes in government laws or
regulations, labor disturbance or acts of God, or any other contingency beyond
the Party’s reasonable control. In the event of the applicability of this
Paragraph 18, the Party affected by such force majeure shall use its best
efforts to eliminate, cure, and overcome any of such causes and resume
performance of its obligations.

 

19.           Headings.  The captions to the Paragraphs hereof are not a part of
this Agreement, but are merely for convenience to assist in locating and reading
the Paragraphs hereof.

 

20.           Interpretive Rules.  For the purpose of this Settlement Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires: (a) defined terms include the plural as well as the singular and the
use of any gender shall be deemed to include the other gender; (b) the use of
the term “including” means “including but not limited to”; and (c) the words
“herein”, “hereof”, “hereunder” and other words of similar import refer to this
Settlement Agreement in whole and not to any particular provision.

 

21.           No Waiver.  The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Settlement Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition by the other
Party.

 

22.           Further Assurances.  All Parties hereto agree, without charge, to
promptly execute and deliver such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, registrations and instruments, as may be necessary or as
a Party may reasonably request in order to perfect any assignment or other
transfer or any properties or rights contemplated hereunder and otherwise
cooperate with the other Parties as may be reasonably necessary or desirable to
effect the purpose of this Settlement Agreement and carry out its provisions.

 

23.           Assignment and Successors.  No Party may assign or transfer this
Settlement Agreement or any rights or obligations hereunder without the prior
written consent of the other parties, except that YEDA may freely assign its
right to receive payments under this Settlement Agreement and any Party may make
such an assignment or assumption without the other parties’ consent to an entity
that acquires all or substantially all of the business of such Party, whether in

 

Confidential Treatment has been requested with respect to certain portions.

 

13

--------------------------------------------------------------------------------


 

a merger, consolidation, corporate or bankruptcy reorganization, acquisition,
sale or otherwise. Any assignment or attempted assignment by either Party in
violation of the terms of this Paragraph 23 shall be null and void and of no
legal effect. The assigning Party shall forward to the other parties a copy of
those portions of each fully executed assignment agreement which relate to the
assumption of the rights and responsibilities of the assigning Party, within
sixty (60) days of the execution of such assignment agreement. This Settlement
Agreement is binding upon, and shall inure to the benefit of, the Parties and
their respective affiliates, subsidiaries and each of their employees, officers,
directors, agents, successors and assigns.

 

24.           Governing Law.  This Settlement Agreement shall be construed,
governed, applied and interpreted in accordance with the laws of the State of
New York, notwithstanding any conflict of laws analysis, except that questions
affecting the construction and effect of any patent shall be determined by the
patent law of the country in which such patent was granted. All claims hereunder
shall be resolved exclusively in the United States District Court for the
Southern District of New York (which is retaining jurisdiction to enforce this
Settlement Agreement).

 

25.           Amendments.  This Settlement Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by authorized
representatives of all Parties hereto.

 

26.           Severability.  If any one or more of the provisions contained in
this Settlement Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.  In the
event that the absence of the invalidated provision(s) adversely affects the
substantive rights of the Parties, the Parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, as much as legally possible, implement the
purposes of this Settlement Agreement as originally written.  To the extent
permitted by applicable law, IMCLONE, SANOFI, and YEDA hereby waive any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

 

27.           Notices.  Any notices given hereunder shall be sent by overnight
mail (confirmed receipt), facsimile (confirmed receipt), or personally delivered
as follows:

 

If to IMCLONE:

 

With a copy to:

 

 

 

ImClone Systems Incorporated
33 ImClone Drive
Branchburg, NJ 08876
Attention: General Counsel
Tel: (908) 218-9588
Fax: (908) 704-2719

 

 

 

Confidential Treatment has been requested with respect to certain portions.

 

14

--------------------------------------------------------------------------------


 

If to SANOFI:

 

With a copy to:

 

 

 

Aventis Pharmaceuticals, Inc.
55 Corporate Drive
Bridgewater, NJ 08807
Attention: President
Tel: (908) 981-6400
Fax: (908) 981-6405

 

Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Attention: Bruce Fader, Esq.
Tel: (212) 969-3415
Fax: (212) 969-2900

 

 

 

If to YEDA:

 

With a copy to:

 

 

 

Yeda Research and Development Co. Ltd.
Post Office Box 95
Rehovot 76100 Israel
Attention: CEO
Tel: +972-8-947-0617
Fax: +972-8-947-0739

 

Weil Gotshal & Manges LLP
767 5th Avenue
New York, NY 10153
Attention: Nicholas Groombridge, Esq.
Tel: (212) 310-8000
Fax: (212) 310-8007

 

28.           Construction.  Neither this Settlement Agreement nor any provision
in this Settlement Agreement shall be construed for or against any Party because
the Settlement Agreement as a whole, or any provision of this Settlement
Agreement, was requested or drafted by such Party.  Neither this Settlement
Agreement nor any provision in this Settlement Agreement nor evidence of any
negotiations in connection with it or them shall be offered or received in
evidence or used in any way in any action or proceeding between the Parties
except to enforce the terms and provisions hereof.

 

29.           Advice of Counsel.  The Parties hereby acknowledge that they have
read this Settlement Agreement and have had an opportunity to obtain advice of
counsel in connection with the review, drafting and negotiation of this
Settlement Agreement.

 

30.           365(n).  All rights and licenses granted to IMCLONE by YEDA under
or pursuant to any section of this Settlement Agreement are and shall otherwise
be deemed to be for purposes of Section 365(n) of Title 11, United States Code
(the “Bankruptcy Code”) licenses of rights to “intellectual property” as defined
in Section 101(56) of the Bankruptcy Code.  IMCLONE shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy
Code.  Upon the bankruptcy of YEDA, IMCLONE shall further be entitled to a
complete duplicate of, or complete access to all documents embodying, any such
intellectual property or relating to obtaining protection of or maintaining
same, and such, if not already in its possession, shall be promptly delivered to
YEDA, unless the bankrupt party elects to continue, and continues, to perform
all of its obligations under this Settlement Agreement.

 

31.           Execution and Counterparts.  This Settlement Agreement may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Any signatory hereto may indicate
acceptance of this Settlement Agreement with a facsimile signature or PDF copy,
provided that an original signature is provided to all other Parties
thereafter.  The terms set forth herein will become effective and binding upon
the Parties once this Settlement Agreement has been fully and duly executed.

 

Confidential Treatment has been requested with respect to certain portions.

 

15

--------------------------------------------------------------------------------


 

*  *  *

 

Confidential Treatment has been requested with respect to certain portions.

 

16

--------------------------------------------------------------------------------


 

THE SIGNATORIES HERETO DECLARE THAT THEY ARE DULY AUTHORIZED TO EXECUTE THIS
AGREEMENT ON BEHALF OF THEIR RESPECTIVE ORGANIZATIONS, THE TERMS OF THIS
AGREEMENT HAVE BEEN FULLY UNDERSTOOD, AND ARE VOLUNTARILY ACCEPTED FOR THE
PURPOSE OF MAKING A FULL AND FINAL COMPROMISE AND SETTLEMENT.

 

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement:

 

IMCLONE SYSTEMS INCORPORATED

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:      December 7, 2007

 

 

 

 

 

 

 

AVENTIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:      December 7, 2007

 

 

 

 

 

 

 

AVENTIS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:      December 7, 2007

 

 

Confidential Treatment has been requested with respect to certain portions.

 

17

--------------------------------------------------------------------------------


 

AVENTIS HOLDINGS INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:      December 7, 2007

 

 

 

 

 

 

 

YEDA RESEARCH AND DEVELOPMENT CO. LTD.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:      December 7, 2007

 

 

Confidential Treatment has been requested with respect to certain portions.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Non-US Patents

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Non-US Countries

 

[**]

 

Confidential Treatment has been requested with respect to certain portions.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sublicensing Terms

 

[**]

 

Confidential Treatment has been requested with respect to certain portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Press Release

 

Confidential Treatment has been requested with respect to certain portions.

 

--------------------------------------------------------------------------------
